UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08457 Exact name of registrant as specified in charter: Delaware Group Foundation® Funds Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800)523-1918 Date of fiscal year end: September 30 Date of reporting period: December 31, 2010 Item 1. Schedule of Investments. Schedule of Investments (Unaudited) Delaware Foundation® Equity Fund December 31, 2010 Number of Value Shares (U.S $) Common Stock – 85.76% U.S. Markets – 48.94% Consumer Discretionary – 5.55% †AFC Enterprises
